 



EXHIBIT 10.4
October 2, 2005
Scott Pomeroy
c/o Dex Media, Inc.
198 Inverness Drive West
Englewood, CO 80112
     Re: Employment and Option Agreement Amendment
Dear Scott:
     This Letter Agreement confirms the understanding reached between you and
Dex Media, Inc., a Delaware corporation (together with any successor thereto,
the “Company”), regarding the terms of your continued employment with the
Company. This Letter Agreement constitutes an amendment to that certain amended
and restated Employment Agreement, dated as of July 15, 2004 (the “Employment
Agreement”), and an amendment to all previously granted stock options (the
“Options”) to you pursuant to the Company’s 2002 Stock Option Plan and the
Company’s 2004 Incentive Award Plan (each, the “Plan”) and the Non-Qualified
Stock Option Agreements relating to the Options (the “Option Agreements”).
Capitalized terms used in this Letter Agreement and not defined herein shall
have the meaning given such terms in the Employment Agreement or Option
Agreements, as applicable. Paragraphs 1 through 5 of this Letter Agreement shall
be effective on October 5, 2005. Paragraphs 6 through 12 of this Letter
Agreement shall be effective immediately prior to the consummation of the
transaction (the “Merger”) evidenced by that certain Agreement and Plan of
Merger dated as of October 3, 2005 by and among the Company, R.H. Donnelley
Corporation (“Donnelley”) and Forward Acquisition Corp., a wholly owned
subsidiary of Donnelley (the “Merger Agreement”). In the event that the Merger
is not consummated, Paragraphs 6 through 12 of this Letter Agreement shall be
void ab initio (but Paragraphs 1 through 5 shall remain in full force and
effect).
     1. Position. Effective as of October 5, 2004, your position will be
Executive Vice President and Chief Financial Officer of the Company.
     2. Term. The Term of the Employment Agreement will be extended through the
third anniversary of the date hereof.
     3. Annual Base Salary. Your Annual Base Salary will be $275,000.
     4. Annual Bonus. Your target annual bonus will be 75% of your Annual Base
Salary.
     5. Restricted Stock Grant. As of the date hereof, pursuant to the Company’s
2004 Incentive Award Plan (the “2004 Plan”), you will be awarded 26,000 shares
of Restricted Stock (as defined in the 2004 Plan). The terms and conditions of
such Restricted Stock award shall be set forth in a written Restricted Stock
Agreement entered into by and between you and the Company which will provide
that, subject to Section 7(g), the Restricted Stock shall vest in equal
installments on the first three anniversaries hereof.

 



--------------------------------------------------------------------------------



 



     6. Termination of Employment. Notwithstanding anything to the contrary in
the Employment Agreement, if your employment with the Company is terminated by
the Company without “Cause” (as defined in your Employment Agreement) or by you
for “Good Reason” (as defined below), the Company shall (subject to your
entering into a waiver and release of claims agreement in the Company’s
customary form):
     (a) Pay to you a lump sum cash amount equal to the product of (i) the sum
of (A) your then-current Annual Base Salary, and (B) your then-current target
annual bonus and (ii) 2; and
     (b) Provide that you will be eligible to continue to receive health care
(including medical, dental and vision) and welfare coverage under the Company’s
plans with respect thereto for three years following your termination of
employment (for which you will be solely responsible for paying all premiums and
other amounts payable with respect to such coverage). Following the expiration
of such three year period, you shall be eligible to elect to receive COBRA
continuation coverage, at your own cost, under the Company’s applicable group
health plan in accordance with the Company’s customary terms and procedures.
     You will have “Good Reason” to resign your employment upon the occurrence
of any of the following without your prior written consent: (i) a diminution of
your current position; (ii) a material diminution in the nature or scope of your
employment responsibilities, duties or authority or the assignment of duties or
responsibilities that are materially and adversely inconsistent with your
position; (iii) a material adverse change to your reporting relationship that
results in a reduction of your status with the Company; (iv) relocation of your
principal office to a location that is more than 25 miles from its current
location; (v) failure of the Company to timely make any material payment or
provide any material benefit under this Letter Agreement or the Employment
Agreement or the Company’s material reduction of any compensation, equity or
benefits that you are eligible to receive under this Letter Agreement or the
Employment Agreement or (vi) the Company’s material breach of this Letter
Agreement or the Employment Agreement; provided, however, that notwithstanding
the foregoing you may not resign your employment for Good Reason unless: (x) you
provide the Company with at least 30 days prior written notice of your intent to
resign for Good Reason (which notice is provided not later than the 90th day
following the occurrence of the event constituting Good Reason) and (y) the
Company does not remedy the alleged violation(s) within such 30-day period.
     For the avoidance of doubt, you and the Company acknowledge and agree that
the payments and benefits described in this Paragraph 1 shall be made in lieu
of, and not in addition to, the payments and benefits described in Section 5 of
the Employment Agreement.
     7. Stock Options. Notwithstanding anything to the contrary in any Option
Agreement, the parties agree as follows:
     (a) All time-vesting Options that are scheduled to vest on December 31,
2005 will vest on such date.
     (b) All performance-vesting Options that are first eligible to become
vested based on the Company’s achievement of its 2005 EBITDA targets will vest
to the same extent as applicable to the Company’s other senior executive
officers, as determined by the Company’s Compensation Committee; provided that
if any such Options remain outstanding and unvested immediately prior to the
Effective Time, such Options will vest and become fully exercisable prior to the
Effective Time, subject to the consummation of the Merger.

 



--------------------------------------------------------------------------------



 



     (c) All Options (time-vesting and performance-vesting) that are first
eligible to become vested with respect to the year ending December 31, 2006 will
vest and become fully exercisable immediately prior to the Effective Time,
subject to the consummation of the Merger.
     (d) All Options (time-vesting and performance-vesting) that are first
eligible to become vested with respect to the year ending December 31, 2007 (the
“2007 Options”) will be converted into time-vesting options and, subject to your
continued employment with the Company, will vest and become fully exercisable on
December 31, 2007; provided, that if your employment is terminated by the
Company without Cause or by you for Good Reason, on or prior the second
anniversary of the Effective Time, the 2007 Options shall become vested and
fully exercisable as of the date of termination.
     (e) To the extent applicable to you, all Options (time-vesting and
performance-vesting) that are first eligible to become vested with respect to
the year ending December 31, 2008 (the “2008 Options”) will be converted into
time-vesting options and, subject to your continued employment with the Company,
will vest and become fully exercisable on December 31, 2008; provided, that if
your employment is terminated by the Company without Cause or by you for Good
Reason, on or prior the second anniversary of the Effective Time, the 2008
Options shall become vested and fully exercisable as of the date of termination.
     (f) Each Option shall expire on the first to occur of (i) the tenth
anniversary of the Grant Date thereof, (ii) the first anniversary of your
termination of employment due to death or disability, or (iii) the 15th day of
the third month following the date of your termination of employment for any
reason other than death or disability (or December 31 of the calendar year in
which such termination of employment occurs, if later).
     (g) All shares of Restricted Stock described in Paragraph 5 shall vest
immediately prior to the Effective Time, subject to the consummation of the
Merger.
     8. Assignment and Successors. As of the Effective Time, the Company shall
assign, and Donnelley shall assume, all rights and obligations under this
Agreement, the Employment Agreement and the Option Agreements. If Donnelley does
not so assume this Agreement, the Employment Agreement and the Option
Agreements, the Company shall provide you with the payments and benefits
described in Paragraph 1 of this Letter Agreement immediately prior to the
Effective Time.
     9. Section 409A. You and the Company acknowledge and agree that, to the
extent applicable, this Letter Agreement, the Employment Agreement and the
Option Agreements shall be interpreted in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Letter Agreement, the Employment Agreement
or the Option Agreements to the contrary, in the event that any amounts payable
to you could reasonably be expected to be immediately taxable to you under
Section 409A of the Code and related Department of Treasury guidance, you and
the Company shall cooperate in good faith and shall take such reasonable actions
as may be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance. You and
the Company acknowledge and agree that, to the extent provided by the Merger
Agreement, the conversion of your Options pursuant to Section 2.4 of the Merger
Agreement may be adjusted as necessary or appropriate to comply with
Section 409A of the Code and to preserve the intended tax treatment of the
Options.

 



--------------------------------------------------------------------------------



 



     10. 280G Excise Tax Gross-Up
     (a) If it is determined by the nationally recognized United States public
accounting firm used by the Company immediately prior to the Merger (or such
other nationally recognized United States public accounting firm as may be
agreed to in writing by the Company and you) (the “Auditors”) that any payment
or benefit made or provided to you in connection with this Letter Agreement or
otherwise (including without limitation any Option or other equity compensation
award vesting) (collectively, a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Parachute Tax”), then the Company
shall pay to you, prior to the time the Parachute Tax is payable with respect to
such Payment, an additional payment (a “Gross-Up Payment”) an amount such that,
after you pay all taxes (including any Parachute Tax) imposed upon the Gross-Up
Payment, you retain an amount of the Gross-Up Payment equal to the Parachute Tax
imposed upon the Payment. The amount of any Gross-Up Payment shall be determined
by the Auditors, subject to adjustment, as necessary, as a result of any
Internal Revenue Service position. For purposes of making the calculations
required by this Letter Agreement, the Auditors may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the Auditors’ determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code). To the
extent that the Company obtains a written opinion from the Auditors with respect
to Parachute Tax issues, the Company shall direct the Auditors to extend such
opinion to you (to the extent that such extension is permitted by the Auditors).
     (b) The federal tax returns filed by you (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Auditors with respect to the
Parachute Tax payable by you. You shall make proper payment of the amount of any
Parachute Tax based on such determination, and at the request of the Company,
provide to the Company true and correct copies (with any amendments) of your
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Company, evidencing such payment,
provided that any information unrelated to the Parachute Tax may be deleted from
the copies of the returns and documents delivered to the Company. If, after the
Company’s payment to you of the Gross-Up Payment, the Auditors determine in good
faith that the amount of the Gross-Up Payment should be reduced or increased, or
a determination is made by the Internal Revenue Service that would make the
prior Gross-Up Payment amount not accurate, then within ten (10) business days
of such determination, you shall pay to the Company the amount of any such
reduction, or the Company shall pay to you the amount of any such increase;
provided, however, that in no event shall you have any such refund obligation if
it is determined by the Company that to do so would be a violation of the
Sarbanes-Oxley Act of 2002, as it may be amended from time to time; and
provided, further, that if you have prior thereto paid such amounts to the
Internal Revenue Service, such refund shall be due only to the extent that a
refund of such amount is received by you; and provided, further, that (i) the
fees and expenses of the Auditors (and any other legal and accounting fees)
incurred for services rendered, in connection with the Auditors’ determination
of the Parachute Tax or any challenge by the Internal Revenue Service or other
taxing authority relating to such determination shall be paid by the Company and
(ii) the Company shall indemnify and hold you harmless on an after-tax basis for
any interest and penalties imposed upon you to the extent that such interest and
penalties are related to the Auditors’ determination of the Parachute Tax or the
Gross-Up Payment. Notwithstanding anything to the contrary herein, your rights
under this Paragraph 5 shall survive the termination of your employment for any
reason and the termination or expiration of this Letter Agreement for any
reason.
     11. Employment and Option Agreements. You and the Company acknowledge and
agree that, except as provided by this Letter Agreement, the Employment
Agreement and the Option Agreements shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     12. Further Assurances. You and the Company agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary or desirable in order to consummate or
implement expeditiously the terms of this Letter Agreement.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of Delaware and
may be executed in several counterparts.

            Very truly yours,
      /s/ SCOTT BONTEMPO       Name:   Scott Bontempo      Title:   Senior Vice
President, Human Resources     

Agreed and Accepted:
/s/ SCOTT POMEROY          
Scott Pomeroy

 